Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000121
                                                      14-FEB-2012
                                                      12:05 PM


                        NO. SCWC-10-0000121

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       MICHAEL A. BREWER, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-10-0000121; CR. NO. 09-1-1729)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Michael A. Brewer’s

application for writ of certiorari filed on January 10, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 14, 2012.

Summer M.M. Kupau, Deputy        /s/ Mark E. Recktenwald
Public Defender, on the
application for petitioner/      /s/ Paula A. Nakayama
defendant-appellant.
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna